Acknowledgments
1. 	Applicant’s amendment, filed on 11/29/2021 is acknowledged.  Accordingly claim(s) 1-2, 4-7, 9-10, 12-15 and 17-18 remain pending.
2.	Claim(s) 3, 8, 11, 16 and 19-20 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 20220101, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
5.	Claim(s) 1-2, 4-7, 9-10, 12-15 and 17-18 are allowed, subject to the Examiner’s amendment described below.
Examiner's Amendment
6.	An Examiner’s amendment to the record appears below. The Examiner’s amendment is due to unreadable OCR.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	 The Application has been amended one (1) time as follows:

1. (Currently Amended) A system comprising:
a processor configured to receive an instruction;
a network interface;
a print engine;

a memory storing a blockchain ledger, the blockchain ledger including a plurality of time stamped blocks, each block including currency data associated with a digital currency value, 
wherein the processor is further configured to decode a scanned paper wallet page to generate a currency value,
wherein the processor is further configured to determine a smart contract in accordance with a scanned smart contract page,
       wherein the processor is further configured to generate a block corresponding to a received instruction,  the currency value associated with the received instruction and contract data corresponding to the smart contract associated with the received instruction,
      wherein the processor is further configured to update the blockchain ledger with    a generated block,
               wherein the processor is further configured to share the updated blockchain ledger with a plurality of networked data devices via the network interface, 
wherein the processor is further configured to receive verification of the updated blockchain ledger from the plurality of networked data devices via the network interface, 
wherein the processor is further configured to execute the smart contract upon receipt of verification, 
wherein the processor is further configured to an updated currency value corresponding to a cost associated with the executed smart contract, and
wherein the processor is further configured to generate a printout including indicia corresponding to an encrypted updated currency value.
2. (Currently Amended) The system of claim 1 wherein the processor is further configured to: 
generate a new block corresponding to execution of the smart contract, the new block including the undated currency value, and
update the blockchain ledger with the new block.
3. (Cancelled) 
4. (Currently Amended) The system of claim 2 wherein the smart contract is comprised of an exchange of currency. 
5. (Currently Amended) The system of claim 2 wherein the smart contract is comprised of a document processing operation.

7. (Currently Amended) The system of claim 6 wherein the updated currency value further corresponds to a page count for a number of pages associated with the document processing operation.
8. (Cancelled)
9. (Currently Amended) A method comprising: 
receiving an instruction into a processor; 
scanning a multipage tangible document comprising a paper wallet page bearing indicia corresponding to an encoded currency value and a smart contract page bearing indicia corresponding to a smart contract;  
decoding a currency value from the scanned indicial;
scanning a tangible document comprising a paper wallet including indicia corresponding to a smart contract;
storing, in memory, a blockchain ledger, the blockchain ledger including a plurality of time stamped blocks, each block including currency data associated with a digital currency value;
generating a block corresponding to a received instruction, the currency and contract data corresponding to the smart contract;
updating the blockchain ledger with the generated block;
sharing an updated blockchain ledger with a plurality of networked data devices via a network interface;
receiving verification of the updated blockchain ledger from the plurality of networked data devices via the network interface;
executing the smart contract upon receipt of verification;
	generating n updated currency value corresponding to a cost associated with execution of the smart contract; and 
	generating a printout including indicia corresponding to an encrypted updated currency value.
10. (Currently Amended) The method of claim 9 further comprising:
generating a new block corresponding to execution of the smart contract, the new block including the updated currency value; and
     	updating the blockchain ledger with the new block.
11. (Cancelled)
Page 5 of 9

13, (Currently Amended) The method of claim 10 further comprising commencing a document processing operation specified by the smart contract.
14. The method of claim 13 wherein the document processing operation is comprised of scanning or printing a document.
15. (Currently Amended) The method of claim 14 further comprising generating the updated currency value corresponding to a page count for a number of pages associated with the document processing operation.
16. (Cancelled)
17. (Currently Amended) A system comprising: 
a plurality of networked multifunction peripherals; and 
a blockchain ledger shared among the multifunction peripherals via associated network interfaces, the blockchain ledger comprised of a plurality of time stamped blocks, each block including currency data corresponding to a digital currency value, 
wherein a first multifunction peripheral of the plurality of multifunction peripherals includes a processor configured to 
receive an instruction, 
scan a multipage tangible document comprising a paper wallet page bearing indicia corresponding to an encoded currency value,
scan a smart contract page bearing indicia corresponding to a smart contract,
generate a block corresponding to a received instruction, the currency value associated with the received instructions and contract data corresponding to the smart contract,
	communicate data corresponding to a generated block to two or more of the networked multifunction peripherals,
receive a consensus response from the two or more networked multifunction peripherals, 
update the blockchain ledger with the generated block when the consensus response indicates acceptability of the generated block, and 
share the updated blockchain ledger with the plurality of networked multifunction peripherals via the network interface; 
wherein at least one networked multifunction peripheral is configured to execute the smart contract when the consensus response indicates acceptability of the generated block, and 


generate an updated currency value corresponding to a cost associated with the smart contract, and
	generate a printout including indicia corresponding to an encrypted updated currency value. 

18. The system of claim 17 wherein the instruction is comprised of a document processing operation to be performed on one or more of the networked multifunction peripherals as specified by the smart contract.
19. (Cancelled)
20. (Cancelled)

Reasons for Allowance
8.	Claim(s) 1-2, 4-7, 9-10, 12-15 and 17-18 are allowed.
9.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2019/0109713 to Clark) which discloses: network security software cooperatively configured on plural nodes to authenticate and authorize devices, applications, users, and data protocol in network communications by exchanging nonpublic identification codes, application identifiers, 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 9 and 17, specifically the combination of steps of: scanning a paper wallet page; decoding the scanned paper wallet page; generating a currency value based on the decoded paper wallet page; determining that the smart contract is accordance with the scanned smart contract page; generating a block corresponding
to a received instruction, the currency value associated with the received instruction and contract data corresponding to the smart contract associated with the received instruction, as recited in claims 1, 9 and 17.  Moreover, the missing claimed elements from Clark are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Clark disclosures because it is not common to: scanning a paper wallet page; decoding the scanned paper wallet page; generating a currency value based on the decoded paper wallet page; determining that the smart contract is accordance with the scanned smart contract page; generating a block corresponding to a received instruction, the currency value associated with the received instruction and contract data corresponding to the smart contract associated with the received instruction.


10.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/1/2022